DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Claim Status
The amendment of 04/06/2021 has been entered. Claims 1-15 are pending in this US patent application. Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2020.
Claims 1-12 are currently under examination and were examined on their merits.


Withdrawn Rejections
	The objection to claim 11 for containing a misspelling as set forth in the previous Office action is withdrawn in light of the amendment of 04/06/2021, which corrected the misspelling.
	The rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Romero-Güiza as set forth in the previous Office action is withdrawn in favor of the rejections presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 7 depend from claim 1 and limit “the step of separating cellulosic rejects”. However, claim 1 does not recite a step of separating cellulosic rejects. As such, claims 5 and 7 lack clear antecedent basis. It is unclear which step of claim 1 is limited by claims 5 and 7 because both the “waste” and “rejects” fractions recited in claim 1 contain “cellulosic rejects”, and so both the steps of “separating waste” and 

In the interest of compact prosecution, the Examiner will interpret “the step of separating cellulosic rejects” recited in claims 5 and 7 as being either the step of “separating waste” or the step of “separating the rejects” of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 2008/0020456 filed by Choate et al., published 01/24/2008.

Choate teaches the conversion of organic waste materials from a municipal waste stream, including municipal solid waste, to useful products (see entire document, including page 2, paragraph 0016; reads on claim 4). The system comprises a 
The unders are directed to a grinder, and an exemplary grinder is a hammer mill (page 3, paragraph 0026; reads on claim 3; the Examiner notes that any grinding process, such as the exemplary hammer mill of Choate, involves reducing the size of particles by the application of pressure and, therefore, constitutes “pressing waste”). The overs from the screening process are directed to a biomixer (see, for example, Figure 4 and paragraph 0027). The biomass produced by the biomixer is directed to a second screening apparatus that separates the biomass into unders and overs, which contain more of the less desirable cellulosic materials and plastics (page 3, paragraph 0031; reads on line 3 of claim 1 [“…separating the rejects into cellulosic rejects and non-cellulosic rejects”] and lines 2-3 of claim 11 [“…separating cellulosic materials from the separated coarse screen overs”]; the Examiner notes that, because the overs contain “more of the less desirable cellulosic materials”, i.e., not all of the cellulosic 
The unders from the first and second screens are passed to a hydropulper, in which organic waste materials are mixed with water and agitated to create a slurry that is then passed through a screen (Figure 4; page 4, paragraphs 0032-0033; reads on claims 7-9 and lines 1-3 of claim 12 [“…mixing cellulosic materials from coarse screen overs with cellulosic rejects, producing a slurry comprising the mixture, mixing the slurry with the wet fraction”]; the Examiner notes that the slurry represents the mixing of the wet fraction and elements that can be interpreted as cellulosic rejects and coarse screen overs with cellulosic material prior to anaerobic digestion). The screened slurry is then passed to a hydrocyclone, which removes grit, and the resulting cleaned slurry is directed to an anaerobic digester (page 4, paragraph 0034; reads on claims 2 and 10; reads on line 4 of claim 1 [“…treating the cellulosic rejects by anaerobic digestion”], line 3 of claim 11 [“…digesting the cellulosic material”], and line 3 of claim 12 [“…digesting the mixed slurry and wet fraction”]).

Therefore, claims 1-4 and 7-12 are anticipated by Choate and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2008/0020456 filed by Choate et al., published 01/24/2008, in view of Romero-Güiza et al., Appl. Energy 135: 63-70 (2014).



Romero-Güiza teaches that optical sorters can be used to separate waste streams into biodegradable and non-biodegradable materials (see entire document, including page 65, right column, paragraph 2; cf. instant claims 5-6). 

While Choate does not teach using an optical sorter in any of the sorting steps in their method of sorting, processing, and anaerobically digesting municipal solid waste, it would have been obvious to one of ordinary skill in the art to do so because Romero-Güiza teaches that optical sorters can be used to separate biodegradable and non-biodegradable materials in waste streams that are then processed and anaerobically digested. One of ordinary skill in the art would have a reasonable expectation that using the optical sorter of Romero-Güiza in place of either of the size sorting steps of Choate would successfully result in the separation of biodegradable materials that can be digested from non-biodegradable materials that cannot be digested.
Therefore, claims 1-12 are rendered obvious by Choate in view of Romero-Güiza and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Romero-Güiza (remarks, pages 4-5). The Examiner notes that the current rejection discusses the anticipation of the claims by Choate, not by Romero-Güiza. As such, Applicant’s arguments are moot.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/28/2021